Title: To George Washington from William Lord Stirling Alexander, 23 November 1782
From: Alexander, William Lord Stirling
To: Washington, George


                  
                     Dear Sir
                     Albany Novr 23d 1782.
                  
                  I am honor’d with your Excellencys letter of the 13th and you may depend on it that the Arms, Accoutrements and Quarter Master Stores shall, be delivered to the State troops enlisted for three years, and to none others.
                  Col: Olney writes me that a party of the Enemy about 20, were lately discovered near the South end of Lake George, a party which he immediately sent out after them could find no trace of them, and I am enclined to believe that it was a party of own Indians who were hunting in that Quarter, returning by the way of Sacandago.
                  I am infinitely obliged to your Excellency for your kind expressions with regard to my health; I thank God I am recovering, ’tho’ it is but Slowly, I hope the Steady Cold frosty weather we may soon expect will perfect my Cure, the Variable weather we have lately has been against me as it prevented me the use of exercise.  with great regard Esteem & Affection I have the honor to be Your Excellency’s Most Humble Servant
                  
                     Stirling,
                     
                  
               